The opinion of the Court was delivered by
Mr. Justice Pope.
This is an appeal from the judgment of the Circuit Court, which reversed the judgment of the mayor’s court of the city of Laurens, wherein the defendant was adjudged guilty of the violation of an ordinance of such city, fixing a special license tax for all occupations carried on within said city of Laurens, S. C. It- seems that The Chicago Portrait Company, of Chicago, in the State of Illinois, is engaged in the business of enlarging pictures or photographs, and selling frames to such pictures. .This company carries on this work through agents, who deliver such work when completed under a contract previously made between the customer and said company. To purchase the frame is entirely voluntary, but the company only sends frames to its customers in contracts for enlarging pictures or photographs. Of course, it is lawful for the city of Laurens to exact a license from persons doing business within the limits of such city, unless the same contravenes the laws of the United States.
The Circuit Judge held that the proposed special license was in contravention of the clause of the United States Constitution which confides to Congress the power to regulate inter*479state commerce. This Court, in the recent case of the State v. Coop, 52 S. C., 508, held that one who delivers a portrait already sold in a frame, with option to purchaser to buy a frame, as set out in the contract of sale of the portrait, is not a hawker and peddler, under Crim. Code, 294, in selling the frame to the purchaser of the portrait. This decision was bottomed upon the two prior cases of State v. Moorehead, 42 S. C., 211, and Alexander v. Greenville Co., 49 S. C., 527, and all three cases are decided in view of art. I., sec. 8, of the United States Constitution. If Congress has had confided to it, under the terms of the Federal Constitution, the duty of regulating commerce between the States, its jurisdiction is exclusive, and the States can only exercise any interference with such commerce by special power given therefor by Congress. No power has been confided by Congress to the States of this Union except in a few cases, and the present instance is not one of them. . Plence the ordinance of the city council of Laurens, now in question, is unlawful. And, therefore, the Circuit Judge committed no error in the ruling appealed from. Brennan v. Titusville, 153 U. S., 289.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.
Mr. Justice Gary concurs in result.